 


109 HR 4748 IH: Louisiana Emergency Needs Corps of Engineers Authorization Act of 2006
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4748 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Secretary of the Army to submit to Congress a report identifying activities for hurricane and flood protection in Lake Pontchartrain, Louisiana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Louisiana Emergency Needs Corps of Engineers Authorization Act of 2006. 
2.Hurricane and flood protection, Lake Pontchartrain, Louisiana 
(a)ReportNot later than 20 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers (referred to in this Act as the Secretary), shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(1)with respect to the project for hurricane-flood protection on Lake Pontchartrain, Louisiana, authorized by section 204 of the Flood Control Act of 1965 (79 Stat. 1077), identifies activities to reconstruct hurricane and flood protection measures relating to the outfall canals adjacent to Lake Pontchartrain in the Jefferson and Orleans parishes of the State of Louisiana that are substantially in accordance with levels of hurricane and flood protection authorized under Federal law and that are activities to— 
(A)reconstruct and fortify floodwalls adjacent to the canals; 
(B)construct at the heads of the canals pumping stations with adequate pumping capacity, as determined by the Secretary; 
(C)install gate-like structures at the heads of the canals; and 
(D)prevent— 
(i)seepage from the canals into adjacent property; and 
(ii)the undermining of floodwalls improved or reconstructed under subparagraph (A); 
(2)identifies activities to protect, restore, and reduce the risk of storm damage in coastal areas of the State of Louisiana in which a major disaster relating to Hurricane Katrina or Hurricane Rita was declared by the President to exist on or after August 29, 2005, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), in accordance with the report transmitted by the President to the House of Representatives and dated October 28, 2005; 
(3)identifies activities to fortify, strengthen, and improve hurricane protection and flood control infrastructure (including pumping stations) in existence on or before August 28, 2005, to ensure sustainability and prevent the failure of the infrastructure under hurricane conditions, in accordance with predicted area conditions for standard project hurricanes and located in an area designed to be protected by a hurricane or flood control project authorized under Federal law; and 
(4)identifies any activity included in the report of the Chief of Engineers dated August 23, 2002 (including supplemental reports), that the Secretary determines to be integral to the protection of life and property in the disaster area described in paragraph (2). 
(b)Implementation 
(1)In generalAbsent a resolution of Congress disapproving an activity identified in the report under subsection (a), the Secretary may implement the activity beginning on the date that is 30 days after the date on which the report is submitted. 
(2)Federal shareThe Federal share of the cost of an activity carried out under paragraph (1) shall be 100 percent. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2006 through 2010— 
(1)$1,400,000,000 to carry out activities identified under paragraphs (1) through (3) of subsection (a); and 
(2)$788,000,000 to carry out activities identified under subsection (a)(4). 
3.Compensation 
(a)In generalNotwithstanding any other provision of law, in acquiring property or an interest in property to improve, reconstruct, or develop hurricane and flood protection measures relating to Hurricane Katrina or Rita, the Secretary shall compensate the owner of the property or interest without taking into consideration any damage to the property or interest caused by Hurricane Katrina or Rita. 
(b)Adjustment for payments madeNotwithstanding subsection (a), the Secretary may reduce the amount of compensation paid under subsection (a) for property or an interest in property by the amount of any other payment received by the owner of the property or interest for damages to that property or interest as a result of Hurricane Katrina or Rita, including a payment received from— 
(1)an insurance claim; or 
(2)the Federal Emergency Management Agency. 
4.Effect of ActNothing in this Act affects any authority of the Secretary under any other Federal law. 
 
